U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO.2 FORM 10-Q/A (Mark One) | X | QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: May 31, 2007 || TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 000-27225 DigitalTown, Inc. (formerly BDC Capital, Inc.) (Name of small business issuer in its charter) Minnesota 41-1427445 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11974 Portland Avenue, Burnsville, Minnesota 55337 (Address of principal executive offices) (Zip Code) Registrant's telephone number: (952) 890-2362 Securities registered under Section 12(g) of the Exchange Act: Title of Each Class Common Stock Par Value $0.01 per share Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definitions of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(check one): Large Accelerated Filer [] Accelerated Filer [] Non-Accelerated Filer [X] There were 25,723,750 shares of the registrant’s common stock outstanding as of July 12, 2007. PURPOSE OF AMENDMENT NO. 2 The purpose of this Amendment No. 2 to the Company’s Quarterly Report on Form 10-Q for the quarter ended May 31, 2007, which amends the Company’s Form 10-Q/A, Amendment No. 1 as filed with the Securities and Exchange Commission on January 14, 2008, is to amend the signature date of Form 10-Q/A, Amendment No. 1 and the signature date of Exhibits 31 and 32 to Form 10-Q/A, Amendment No. 1.The signature date should read “January 14, 2008”, the date that Form 10-Q/A, Amendment No. 1 was originally filed with the Securities and Exchange Commission. Except for the item described above, no other information in the Company’s Form 10-Q/A, Amendment No. 1 is amended hereby, and this amendment does not reflect events occurring after the Form 10-Q/A, Amendment No. 1 filing or modify or update those disclosures affected by subsequent events.Accordingly, this Form 10-Q/A includes only the updated signature page and certification pages, and should be read in conjunction with our filings with the Securities and Exchange Commission subsequent to the Original Filing. ii SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DigitalTown, INC. (formerly BDC Capitl, Inc.) Dated: January 14, 2008 /s/Richard A. Pomije Richard A. Pomije, CEO and CFO
